EXHIBIT 10

 

MATERIAL CONTRACTS

 

Exhibit 10 is:

 

(1) Amended and Restated Employment Agreement between James S. Marlen and the
Company.

 

(2) Change of Control Agreement between Javier Solis and the Company.

 

(3) Change of Control Agreement between Gary Wagner and the Company.

 

(4) Change of Control Agreement between James R. McLaughlin and the Company.

 

(5) 2001 Stock Incentive Plan.

 

(6) 2004 Stock Incentive Plan

 

(7) Key Executive Long-Term Cash Incentive Plan

 

Exhibit 10, Item (1) is incorporated by reference to Annual Report on Form 10-K
filed with the Commission for Registrant’s fiscal year ended November 30, 2003

 

Exhibit 10, Items (2) and (3) are incorporated by reference to Annual Report on
Form 10-K filed with the Commission for Registrant’s fiscal year ended
November 30, 1998.

 

Exhibit 10, Item (4) is incorporated by reference to Annual Report on Form 10-K
filed with the Commission for Registrant’s fiscal year ended November 30, 2000.

 

Exhibit 10, Item (5) is incorporated by reference to Registration Statement No.
333-61816 on Form S-8 filed with the Commission on May 29, 2001.

 

Exhibit 10, Item (6) is incorporated by reference to Registration Statement No.
333-114534 on Form S-8 filed with the Commission on April 16, 2004.

 

--------------------------------------------------------------------------------


 


KEY EXECUTIVE LONG-TERM CASH INCENTIVE PLAN


GENERAL PLAN DESCRIPTION


 

1.  NAME.  The plan hereby created is known as the Ameron Key Executive
Long-Term Cash Incentive Plan (the “Plan”).

 

2.  PURPOSE.  The Plan is intended to reward selected senior-level executives
who make important contributions to the long-term financial and strategic
performance of Ameron International Corporation (the “Company”) and its
operations. Specifically, the Plan is designed to:

 

(1) Focus selected senior executives on achieving specific long-term financial
and strategic objectives;

 

(2) Provide significant award potential for achieving above average performance;
and

 

(3) Enhance the ability of the Company to attract and retain highly talented
executives.

 

3.  PLAN ADMINISTRATION.  The Plan shall be administered by the Compensation &
Stock Option Committee of the Company’s Board of Directors (the “Committee”).
Subject to the provisions of the Plan, the Committee shall have the authority to
make all determinations necessary or advisable for the ongoing administration of
the Plan and to correct or supply any omission or to reconcile any inconsistency
in the Plan in the manner and to the extent that the Committee, in its sole
discretion, deems desirable to carry the Plan into effect. The Committee’s
authority shall include but shall not be limited to:

 

(1) The selection of Participants;

 

(2) The establishment of Target Awards;

 

(3) The establishment of Performance Cycles and Performance Objectives;

 

(4) The treatment of unanticipated events materially affecting the
administration of the Plan.

 

4.  DEFINITIONS.  The following definitions shall apply to the Plan.

 

4.1  “AWARD” means the cash compensation earned under the terms of this Plan in
any one Performance Cycle.

 

4.2  “BOARD” means the Board of Directors of the Company.

 

4.3  “CHANGE OF CONTROL” shall mean any or all of the following:

 

(1) The dissolution or liquidation of the Company;

 

(2) A reorganization, merger or consolidation of the Company with one or more
corporations where the Company is not the surviving corporation;

 

(3) Approval by the stockholders of the Company of any sale, lease, exchange or
other transfer (in one or a series of transactions) of all or substantially all
of the assets of the Company;

 

(4) Approval by the stockholders of the Company of any merger or consolidation
of the Company in which the holders of voting stock of the Company immediately
before the merger or consolidation will not own fifty percent (50%) or more of
the outstanding voting shares of the continuing or surviving corporation
immediately after such merger or consolidation;

 

(5) A change of twenty-five percent (25%) (rounded to the next whole person) in
the membership of the Board within a twelve-month period, unless the election or
nomination for election by stockholders of each new director within such period
was approved by the vote of eighty-five percent (85%) (rounded to the next whole
person) of the directors then still in office who were in office at the
beginning of the twelve-month period.

 

--------------------------------------------------------------------------------


 

4.4  “CODE” refers to the Internal Revenue Code of 1986, as amended, or any
successor legislation.

 

4.5  “DISABILITY” means a physical or mental condition that permanently prevents
the Participant from performing his or her normal duties of employment. In the
event that a Participant is covered by a Company-sponsored long-term disability
program and the Participant is determined to qualify for disability benefits
under that program, then the Participant shall be presumed to qualify as
permanently disabled for purposes of the Plan. In the event that the participant
is not covered by a Company-sponsored long-term disability program, then the
Participant shall be presumed to be permanently disabled for purposes of the
Plan if the Committee so determines upon review of one or more medical opinions
acceptable to the Committee.

 

4.6  “EARLY RETIREMENT” means a voluntary Termination of Service between the
ages of fifty-five (55) and sixty-five (65) provided that the Participant has at
least ten (10) years of Service (not necessarily continuous) with the Company as
of the date of Termination of Service.

 

4.7  “NORMAL RETIREMENT” means Termination of Service at or after reaching
sixty-five (65) provided that the Participant has at least five (5) years of
Service with the Company (not necessarily continuous) as of the date of
Termination of Service.

 

4.8  “PARTICIPANT” means those executive officers, other key employees and
consultants who have been recommended by the Company’s Chief Executive Officer
and approved by the Committee for participation in the Plan.

 

4.9  “PARTICIPATION AGREEMENT” means the agreement between the Company and the
Participant that describes the Performance Measures, Performance Objectives and
their relationship to Awards for that Participant.

 

4.10  “PERFORMANCE CYCLE” means the period of time over which Company
performance is measured for determining whether and to what extent an Award is
earned under the Plan.

 

4.11  “PERFORMANCE MEASURES” means the specific performance measures described
in Paragraph 8 hereinbelow.

 

4.12  “PERFORMANCE OBJECTIVES” means the specific performance goals for the
Performance Measures established by the Committee for a Performance Cycle
against which actual performance is assessed under this Plan.

 

4.13  “SALARY” means a Participant’s ending regular base salary, before any
deductions and exclusive of any bonuses, long-term incentives, payments under
employee benefit programs and other non-regular forms of compensation, whether
deferred or received by the Participant, in the last year of the Performance
Cycle.

 

4.14  “SERVICE” means substantially full-time employment or substantially
full-time service as a consultant (whether active or on an authorized leave of
absence) with the Company.

 

4.15  “TARGET AWARD” means the cash compensation, expressed as a percentage of
the Participant’s Salary, that a Participant is eligible to receive if the
Performance Objectives established for a particular Performance Cycle are
achieved.

 

4.16  “TERMINATION OF SERVICE” means a termination of Service from the Company
for any reason, whether voluntary or involuntary, including death, Disability,
Early Retirement or Normal Retirement.

 

5.  GENERAL PLAN DESCRIPTION.  The Plan provides an opportunity for Participants
to earn a cash payment following the completion of a Performance Cycle based on
the Company’s performance relative to Performance Objectives for that
Performance Cycle. It is anticipated, but not required, that each Performance
Cycle will be three-years in length and that a new Performance Cycle will begin
each fiscal year. New Performance Objectives will be established by the
Committee for each Performance Cycle.

 

6.  PLAN PARTICIPATION.  Participation in the Plan shall be limited to executive
officers, other key employees and consultants who are recommended by the
Company’s Chief Executive Officer and approved by the Committee. Participation
in any one Performance Cycle does not guarantee the right to participate in any
subsequent Performance Cycle. Notwithstanding the foregoing, the Committee may
extend participation or benefits to such Participants as it deems fit in its
sole and absolute discretion.

 

2

--------------------------------------------------------------------------------


 

7.  AWARD DETERMINATION PROCESS.  For each Performance Cycle, the Committee
shall assign each Participant a Target Award based on the Participant’s level of
responsibility, ability to influence long-term Company performance, and
competitive pay considerations. In addition, the Committee shall establish
Performance Objectives for the Performance Cycle as well as the relationship
between Awards and different levels of achievement relative to the Performance
Objectives. A Participant’s Target Award and the relationship between the
Participant’s Award and different levels of achievement shall be described in a
Participation Agreement entered into between the Company and the Participant for
each Performance Cycle.

 

The Committee will normally not adjust a participant’s Target Award during a
Performance Cycle, but it reserves the right to do so in special circumstances
as it deems fit, such as for example, due to the demotion of a Participant,
provided that no such adjustments shall be permitted if they are inconsistent
with Section 162(m) of the Code. In the event of a decrease in a Participant’s
Target Award during a Performance Cycle, calculation of the Participant’s Award
for that Performance Cycle will be based on prorating each Target Award
according to the number of days each was in effect during the Performance Cycle.

 

Awards shall be determined by the Committee in accordance with the Participation
Agreement no later than ninety (90) days following the end of each Performance
Cycle. The Plan shall not provide for discretionary payments outside of Awards
determined in accordance with the Plan. However, the Committee reserves the
right to downwardly adjust Awards for any Performance Cycle if the Committee
deems, in its sole discretion, that Company performance for the Performance
Cycle was materially influenced by events not anticipated at the time that the
Performance Objectives were established.   The maximum amount of cash
compensation payable to any individual for any performance cycle shall not
exceed $1 million.

 

8.  PERFORMANCE MEASUREMENT.  The Committee shall establish the Performance
Objectives for each Performance Cycle from among the following measures, or such
other measures as the Committee in its sole discretion may select: revenue, net
cash flow, net income, operating income, earnings per share, return on sales,
return on equity, return on net assets employed, and return on total capital.

 

9.  PAYMENT OF AWARDS.  Awards shall be paid in cash no later than ninety (90)
days following the end of the Performance Cycle, unless the timing of such
payment is either: (1) voluntarily deferred by the Participant to a future date
in accordance with any voluntary deferral agreement offered by the Company to
the Participant, or (2) involuntarily deferred pursuant to Paragraph 10 of the
Plan.

 

10.  INVOLUNTARY DEFERRAL.  If payments of Awards pursuant to this Plan would
cause the Company to lose a tax deduction pursuant to Section 162(m) of the
Code, the Committee may, at its sole discretion, require a Participant to defer
receipt of a portion of the Award that exceeds the limitations set out under
Section 162(m) to a future date specified by the Committee. Any such deferred
amounts shall be credited annually with interest at a rate determined by the
Committee, but not less than the rate generally available from twelve-month
Certificates of Deposit issued by a major financial institution.

 

11.  TERMINATION OF SERVICE.  In the event of a Participant’s Termination of
Service for cause (as hereinafter defined), the Participant will not be entitled
to receive an Award with respect to the corresponding Performance Cycle. As used
hereinabove the term “for cause” means termination of the Participant’s
employment by the Company in case of any willful breach of duty by the
Participant in the course of employment, or in case of habitual neglect of duty
or continued incapacity to perform.

 

In the event of a Participant’s Termination of Service for any reason other than
for cause, death, Disability, Normal Retirement or Early Retirement prior to the
end of a Performance Cycle, the Participant will not be entitled to receive an
Award with respect to the corresponding Performance Cycle unless the number of
full months of the Participant’s Service with the Company during the Performance
Cycle, divided by the number of months in the Performance Cycle, exceeds 50%, in
which case the Participant will be entitled to a pro-rata portion of an Award
for that Performance Cycle. Such pro-rata Award shall be determined by
multiplying: (1) the amount of the Award for the Performance Cycle by (2) a
ratio equal to the number of full months of the Participant’s Service with the
Company during the Performance Cycle, divided by the number of months in the
Performance Cycle, and shall be payable at the end of the applicable Performance
Cycle in accordance with Paragraph 9 of the Plan.

 

In the event of the Participant’s Termination of Service due to death,
Disability, Normal Retirement or Early Retirement, the following provisions will
apply:

 

3

--------------------------------------------------------------------------------


 

11.1  DEATH, DISABILITY OR NORMAL RETIREMENT.  Upon a Participant’s death,
determination of Disability, or Normal Retirement prior to the end of a
Performance Cycle, the Participant (or, in the case of death, the person or
persons to whom the rights to any Award shall pass by reason of the
Participant’s death, either by will or by applicable laws of descent and
distribution) shall be entitled to receive a pro-rata portion of any Award for
that Performance Cycle. Such pro-rata Award shall be determined by multiplying:
(1) the amount of the Award for the Performance Cycle by (2) a ratio equal to
the number of full months of the Participant’s Service with the Company during
the Performance Cycle, divided by the number of months in the Performance Cycle.
Awards payable following a Participant’s death, determination of total and
permanent Disability, or Normal Retirement shall be made at the end of the
applicable Performance Cycle in accordance with Paragraph 9 of the Plan.

 

11.2  EARLY RETIREMENT.  Upon the Early Retirement of the Participant prior to
the end of a Performance Cycle, the Participant shall be entitled to receive a
pro-rata portion of any Award for the Performance Cycle in accordance with the
terms and conditions of this Plan. Such pro-rata portions shall be determined by
multiplying: (1) the amount of the Award for the Performance Cycle by (2) a
ratio equal to the number of full months of the Participant’s Service with the
Company during the Performance Cycle, divided by twice the number of months in
the Performance Cycle. Awards payable following a Participant’s Early Retirement
shall be made at the end of the applicable Performance Cycle in accordance with
Paragraph 9 of the Plan.

 

12.  CHANGE OF CONTROL.  Upon a Change of Control of the Company prior to the
end of any Performance Cycle, each Participant shall be entitled to receive an
Award under the Plan equal to the Participant’s Target Award for the Performance
Cycle based on the assumption that the Participant’s Salary immediately prior to
a Change of Control would remain constant for the remaining period of the
Performance Cycle. Awards payable in accordance with this Paragraph 12 shall be
paid in cash no later than thirty (30) days following the effective date of the
Change of Control.

 

13.  NEW PARTICIPANTS.  New Participants may be added to the Plan by the
Committee at any time. New Participants added to the Plan during a Performance
Cycle shall be eligible to receive a pro-rata Award. Such pro-rata Award shall
be determined by multiplying: (1) the amount of the Award for the Performance
Cycle by (2) a ratio equal to the number of full months of the Participant’s
Service with the Company during the Performance Cycle, divided by the number of
months in the Performance Cycle. Unless determined otherwise by the Committee, a
new participant must be a Participant in the Plan for at least twelve months
during a Performance Cycle to be eligible to receive an Award payment under the
Plan.

 

14.1  TRANSFER RESTRICTIONS.  This Award shall not be transferred, assigned,
pledged or hypothecated in any way, whether by operation of law (including
bankruptcy) or otherwise except as provided in Paragraph 11.1 of this Plan or
pursuant to a valid qualified domestic relations order. Upon any attempt to
transfer, assign, pledge or hypothecate or otherwise dispose of an Award
contrary to the provisions of this Plan, the Award and its associated rights and
privileges shall become null and void.

 

14.2  RIGHT OF EMPLOYMENT DENIED.  Nothing contained herein shall confer upon
the Participant any right to continue in the Service of the Company or shall
interfere in any way with the right of the Company (subject to the terms of any
separate employment agreement to the contrary) at any time to terminate the
Participant’s Service or to increase or decrease the compensation of the
Participant from the rate in existence on the date of this Plan. All
Participants are employed as employees-at-will and may be terminated at any time
with or without notice, and with or without cause (also subject to the terms of
any separate employment agreement to the contrary).

 

14.3  NO RIGHTS AS A SHAREHOLDER.  Neither the Participant nor any other person
legally entitled to receive a potential payment pursuant to this Plan shall be
entitled to any of the rights or privileges of a shareholder of the Company
solely as a result of such Award.

 

14.4  UNFUNDED NATURE OF AWARD.  The Company may periodically accrue estimated
payouts pursuant to the Plan and charge them as an expense against the income
statement of the Company. Accruals for estimated payouts do not oblige the
Company to pay out any Award or any portion thereof. Each Participant is an
unsecured creditor of the Company as to Awards. Neither the Participant nor any
other person shall have as a result of this Plan any interest in any fund nor in
any specific asset of the Company. Any reserve or other asset that the Company
may establish or acquire to ensure itself of the funds to provide benefits under
this Plan shall not serve in any way as security to the Participant or any other
person for the Company’s performance under this Plan.

 

14.5  WITHHOLDING TAX.  The Company shall deduct from any payment due under the
Plan any sums required by federal, state or local tax law to be withheld with
respect to such payment.

 

4

--------------------------------------------------------------------------------


 

14.6  AMENDMENT OR TERMINATION OF THE PLAN.  This Plan may be amended, suspended
or revoked at any time, with or without notice, by the Board. However, unless
required by law, no change may be made to the Plan that adversely affects an
Award due for a completed Performance Cycle or as a result of a Change of
Control. Upon amendment, suspension or revocation of the Plan, the Committee
may, at its sole discretion, authorize the proration or early distribution, or a
combination thereof, of Awards under the Plan.

 

14.7  EXTRAORDINARY EVENTS.  If an extraordinary event occurs during any
Performance Cycle which significantly alters the basis upon which the
relationship between performance and Awards was established, the Committee may,
in its sole discretion, make adjustments to the performance measures, weighting
of measures, threshold requirements and/or relationship formulas. Events
warranting such action may include, but are not limited to, changes in
accounting rules or regulations, changes in regulatory rulings affecting the
business of the Company, and significant unexpected changes in economic
conditions resulting in “windfall” gains or losses.

 

14.8  VALIDITY.  In the event that any provision of this Plan is held to be
invalid, void or unenforceable, the same shall not effect, in any respect
whatsoever, the validity of any other provision of the Plan.

 

14.9  EFFECTIVE DATE.  This Plan is effective as of December 1, 1993, and shall
remain in effect until terminated by the Board.

 

14.10  GOVERNING LAW.  This Plan shall be administered, interpreted and governed
under the laws of the State of California.

 

ADOPTED BY THE BOARD OF DIRECTORS ON APRIL 25, 1994.

 

5

--------------------------------------------------------------------------------